Case 1:15-cv-00686-DLI-PK Document 87 Filed 01/13/20 Page 1 of 3 PageID #: 923



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



EVE WEXLER, on behalf of herself and all others
similarly situated,

                                   Plaintiff,

                           v.
                                                              15-CV-0686 (DLI-PK)
AT&T CORP.,

                                   Defendant.



                  JOINT NOTICE OF SETTLEMENT AND STATUS REPORT

         Plaintiff Eve Wexler (“Wexler”) and Defendant AT&T Corp. (“AT&T”) hereby give

notice that they have participated in the Court-annexed mediation process pursuant to the Court’s

November 5, 2019 Order and have agreed to settle the claims in the above-captioned case.

         The parties thus respectfully request that the court continue all deadlines in the case for

45 days to allow the parties to draft a formal settlement agreement, effectuate payment, and file a

notice of dismissal.

Dated: January 13, 2020
                                                     /s/ Keith Keogh

                                                   James S. Giardina
                                                   The Consumer Rights Law Group, PLLC
                                                   3104 W. Waters Ave. Suite 200
                                                   Tampa, FL 33614
                                                   Tel: (813) 435-5055
                                                   Fax: (866) 535-7199
                                                   james@consumerrightslawgroup.com

                                                  Keith Keogh
                                                  55 W. Monroe St. Suite 3390
                                                  Chicago IL 60603

735954760.1 15473935                            Page 1 of 3
Case 1:15-cv-00686-DLI-PK Document 87 Filed 01/13/20 Page 2 of 3 PageID #: 924



                                              Tel: (312) 726-1092
                                              Fax: (312) 726-1093
                                              keith@keoghlaw.com

                                               Counsel for Plaintiff

                                               /s/ Kyle J. Steinmetz

                                               Hans Germann
                                               Kyle J. Steinmetz
                                               Mayer Brown LLP
                                               71 S. Wacker Drive
                                               Chicago IL, 60613
                                               Tel: (312) 782-0600
                                               Fax: (312) 701-7711
                                               hgermann@mayerbrown.com
                                               ksteinmetz@mayerbrown.com

                                               Evan M. Tager
                                               Archis A. Parasharami
                                               Mayer Brown LLP
                                               1999 K Street, N.W.
                                               Washington DC, 20006-1001
                                               Tel: (202) 263-3000
                                               Fax: (202) 263-3300
                                               etager@mayerbrown.com

                                               Matthew D. Ingber
                                               Stephen M. Cohen
                                               Mayer Brown LLP
                                               1221 Avenue of the Americas
                                               New York, NY 10020
                                               Tel.: (212) 506-2500
                                               Fax: (212) 849-5973

                                               Counsel for Defendant
                                               AT&T Corp.



ATTESTATION: The Filer attests that concurrence in the filing of this document has been
obtained from all signatories.




735954760.1 15473935                      Page 2 of 3
Case 1:15-cv-00686-DLI-PK Document 87 Filed 01/13/20 Page 3 of 3 PageID #: 925



                                  CERTIFICATE OF SERVICE

         I, Kyle J. Steinmetz, an attorney admitted pro hac vice in this matter, do hereby certify

that on January 13, 2020, I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system. I also certify that the foregoing document is being served this day on all

counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.



                                                         /s/ Kyle J. Steinmetz




735954760.1 15473935                           Page 3 of 3
